         Case 20-33214 Document 98 Filed in TXSB on 05/24/21 Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION                                        ENTERED
                                                                                        05/24/2021
IN RE:                                         §
                                               §
FRANCOIS STANISLAS BELLON,                     §       Case No. 20-33214 (MI)
                                               §       (Chapter 7)
                                               §
        Debtor.                                §
                                               §
EVA S. ENGELHART,                              §
CHAPTER 7 TRUSTEE,                             §
                                               §
        Plaintiff,                             §
                                               §
VS.                                            §       Adv. Pro. No. 21-3019
                                               §
KURT ORBAN PARTNERS, LLC                       §
AND KURT ORBAN,                                §
                                               §
        Defendants.                            §


                                      DEFAULT JUDGMENT
                                        [Ref. Doc. No. 10]

        CAME ON THIS DAY the Trustee’s Motion for Default Judgment, and the Court finding

that the defendant is in default, it is now:


ORDERED the Trustee Eva S. Engelhart is hereby awarded judgment over and against Kurt Orban

Partners, LLC in the amount of $2,394,000.00. Further it is:

ORDERED the Trustee Eva S. Engelhart is hereby awarded judgment over and against Kurt

Orban in the amount of $1,950,000.00.


Signed: May 24, 17,
        October 20212018

                                                       ____________________________________
                                                                     Marvin Isgur
                                                           United States Bankruptcy Judge


                                                   1
